UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
Jason Camacho,

                         Plaintiff,          18 Civ. 10695 (DAB)
                                                  ORDER
          -against-

Southern Methodist
University Inc.,

                         Defendant.
-------------------------------------X
DEBORAH A. BATTS, United States District Judge.

     The Court having been advised (ECF No. 31) that all claims

asserted herein have been settled, it is ORDERED that the above-

entitled action be and is hereby dismissed and discontinued

without costs, and without prejudice to the right to reopen the

action within thirty days of the date of this Order if the

settlement is not consummated.

     To be clear, any application to reopen must be filed within

thirty days of this Order; any application to reopen filed

thereafter may be denied solely on that basis.

     The Clerk of Court is directed to close the case.


SO ORDERED.

DATED:    November 18, 2019
          New York, New York
